TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00503-CV


                  In re Texas Department of Family and Protective Services


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

contempt order issued in the underlying proceeding. This Court thereafter received a copy of the

trial court’s amended further orders, which withdrew and superseded the contempt order at issue.

See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.2005) (orig. proceeding) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings.”); see also In re Estate of Hastings, No. 07-16-00053-CV, 2017 WL 1151936, at *3

(Tex. App.—Amarillo Mar. 23, 2017, no pet.) (per curiam) (mem. op.) (“[A]n amended order

generally supersedes and nullifies the order it amends.”).

               Accordingly, we dismiss the petition for writ of mandamus as moot. We also lift

our stay of the withdrawn and superseded contempt order.



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Baker, Kelly, and Smith

Filed: November 16, 2021